

WARRANT EXCHANGE AGREEMENT


This Warrant Exchange Agreement (this “Agreement”), dated as of May 12, 2011, is
by and between Compliance Systems Corporation, a Nevada corporation (“CSC”), and
Nascap Corp., a New York corporation (“Warrantholder”).


WHEREAS, Warrantholder is the holder of the Common Stock Purchase Warrants of
CSC set forth on Exhibit I to this Agreement (each, an “Old Warrant” and,
collectively, the “Old Warrants” );


WHEREAS, each of the Old Warrants is governed by the rights, terms and
conditions as set forth on the warrant certificate (each, an “Old Warrant
Certificate”) evidencing such Old Warrant;


WHEREAS, the aggregate number of Old Warrants totals 20,720,000 (the “Stated
Number of Warrants”);


WHEREAS, Warrantholder and CSC desire to exchange the Old Warrants for a total
of 20,720,000 new Common Stock Purchase Warrants of CSC (each, a “New Warrant”
and, collectively, the “New Warrants”) upon the terms and conditions as set
forth in this Agreement;


WHEREAS, each New Warrant shall have the rights, terms and conditions as set
forth in the warrant certificate(s) (each, a “New Warrant Certificate”) to
evidence the New Warrants; and


WHERAS, each New Warrant Certificate shall be in the form attached as Exhibit II
to this Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the mutual premises,
covenants, representations and warranties contained in this Agreement, and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Exchange of Old Warrants for New Warrants.  In reliance on the
representations and warranties contained in this Agreement and subject to the
terms and conditions of this Agreement, at the Closing (as such is defined
below):


(a)           Warrantholder will assign and deliver to CSC and CSC will acquire
from Warrantholder all of the Warrantholder’s rights, title and interest in each
of the Old Warrants, and physical possession of each Old Warrant Certificate
evidencing any of the Old Warrants, and


(b)           CSC will deliver to Warrantholder and Warrantholder will acquire
from CSC all rights, title and interest in all of the New Warrants and physical
possession of New Warrants Certificates evidencing all of the New Warrants, free
and clear of all liens and encumbrances whatsoever, except to the extent
provided in this Agreement, the New Warrant Certificates and applicable law.

 
 

--------------------------------------------------------------------------------

 


2.           The Closing.


(a)           Place and Date.  The closing (the “Closing”) of the exchange
transaction contemplated by this Agreement shall take place at the offices of
Moritt Hock & Hamroff LLP, located at 400 Garden City Plaza, Garden City, New
York 11530, commencing at 10:00 a.m. on May12, 2011 (or at such other place, on
such other date and/or at such other time as the parties may agree in writing)
(in either case, the “Closing Date”).  Notwithstanding anything to the contrary
contained in this Agreement, the effective date of the consummation of the
transactions contemplated by this Agreement shall be May 12, 2011.


(b)           Documents to be Delivered by Warrantholder.  At the Closing,
Warrantholder shall deliver to CSC each of the original, executed Old Warrants
Certificates evidencing the Old Warrants, together with such powers, assignments
or other instruments of transfer and assignment as shall be necessary to
transfer, assign, convey and vest in CSC all of Warrantholder’ right, title and
interest in and to all of the Old Warrants and Old Warrants Certificates, duly
executed by Warrantholder.


(c)           Documents to be Delivered by CSC.  At the Closing, CSC shall
deliver to of Warrantholder one or more New Warrant Certificates, the
denominations to be determined by Warrantholder in Warrantholder’s reasonable
discretion, evidencing, in the aggregate, all of the New Warrants, such New
Warrant Certificates to be duly executed by CSC.


(d)           Form of Documents.  Unless specifically otherwise provided in this
Agreement, all documents to be delivered pursuant to this section 2 by one party
to the other party to this Agreement shall be in form and substance reasonably
satisfactory to the other party.


3.           Representations, Warranties and Covenants of
Warrantholder.  Warrantholder represents, warrants, covenants and agrees to and
with CSC as follows:


(a)           Corporate Status.  Warrantholder is a corporation duly formed and
existing under the laws of the State of New York;


(b)           Authority of Agreement.  Warrantholder has the legal capacity to
execute and deliver this Agreement and to carry out Warrantholder’s obligations
under this Agreement; this Agreement constitutes the valid and legally binding
obligations of Warrantholder, enforceable against Warrantholder in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors’ rights
generally, now or hereafter in effect, and subject to the application of
equitable principles and the availability of equitable remedies;

 
2

--------------------------------------------------------------------------------

 


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other instruments and agreements to be executed, delivered and
performed by Warrantholder pursuant to this Agreement and the consummation of
the transactions contemplated by this Agreement by Warrantholder do not and will
not with or without the giving of notice or the passage of time or both, violate
or conflict with or result in a breach or termination of any provision of, or
constitute a default under, any order, judgment, decree, statute, regulation,
contract, agreement or any other restriction any kind or description to which
Warrantholder may be bound;


(d)           Ownership of the Old Warrants.  Warrantholder is the lawful record
and beneficial owner of each of the Old Warrants, free and clear of any and all
security interests, liens, encumbrances, claims, pledges, rights, charges,
escrows, options, rights of first refusal, contracts, commitments,
understandings and of any kind; Warrantholder has the full right, power and
authority to exchange, sell, transfer and assign each of the Old Warrants
pursuant to the terms and conditions of this Agreement, to the effect that CSC,
immediately after the Closing, shall be the lawful record and beneficial owner
of each of the Old Warrants, free and clear of any and all security interests,
liens, encumbrances, claims, pledges, rights, charges, escrows, options, rights
of first refusal, contracts, commitments, understandings or obligations of any
kind, except as may arise from acts or omissions of CSC; and the total number of
Old Warrants is the Stated Number of Warrants;


(e)           Investment Intent.  Warrantholder is acquiring the New Warrants,
and, in connection with the exercise of any of the New Warrants, if any, will be
acquiring the shares (each, a “New Warrants Share”) of the common stock, par
value $0.001 per share (the “Common Stock”), of CSC issuable upon exercise of
such New Warrants, for Warrantholder’s own account, for investment only and not
with a view to, or for sale in connection with, a distribution thereof or any
part thereof, within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder, or any
applicable state securities or blue-sky laws, and no one other than
Warrantholder has any interest in any of the New Warrants and/or New Warrant
Shares (collectively, the “Securities”) or this Agreement;


(f)           Offering Exempt from Registration; CSC’s Reliance.  CSC has
advised Warrantholder that:
(i)           None of the Securities have been or will be registered under the
Securities Act or under the laws of any state on the basis that the issuance
thereof is exempt from such registration;
(ii)          CSC’s reliance on the availability of such exemption is, in part,
based upon the accuracy and truthfulness of Warrantholder’s representations
contained in this Agreement;
(iii)         As a result of such lack of registration, none of the Securities
may be resold or otherwise transferred or disposed without registration pursuant
to or an exemption therefrom available under the Securities Act and such state
securities laws; and

 
3

--------------------------------------------------------------------------------

 


(iv)         In furtherance of the provisions of this paragraph 3(e), each New
Warrant Certificate and stock certificate representing any of the New Warrants
shall bear a restrictive legend substantially in the following form:


If on a New Warrant Certificate:


“NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR THE SHARES OF
COMMON STOCK OR ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
WARRANTS HAVE BEEN ACQUIRED, AND ANY SHARES OF COMMON STOCK OR ANY OTHER
SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS ARE REQUIRED TO BE ACQUIRED,
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH WARRANTS AND/OR SUCH SHARES OR OTHER
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF SUCH
WARRANTS AND SUCH SHARES OR OTHER SECURITIES TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.”


If on a stock certificate evidencing any of the New Warrant Shares:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER OF SUCH INTEREST TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.”


(g)           Sophistication of the Investor.  Warrantholder has evaluated the
merits and risks of acquiring the New Warrants (and will evaluate the merits and
risks of acquiring any of the New Warrant Shares by duly exercising the New
Warrants) and has such knowledge and experience in financial and business
matters that the undersigned is capable of evaluating the merits and risks of
such acquisitions (and purchases), is aware of and has considered the financial
risks and hazards of acquiring (and purchasing) the Securities, and is able to
bear the economic risk of acquiring (and purchasing) the Securities, including
the possibility of a complete loss with respect to such purchase;

 
4

--------------------------------------------------------------------------------

 


(h)           Access to Information.  Warrantholder has had access to such
information regarding the business and finances of CSC and the Securities, the
receipt and careful reading of which is hereby acknowledged by Warrantholder,
and has been provided the opportunity to:
(i)           obtain any additional information which CSC possesses or can
acquire without unreasonable effort or expense that is necessary to verify the
accuracy of information provided to Warrantholder; and
(ii)          discuss with CSC’s management the business, affairs and financial
condition of CSC and such other matters with respect to CSC as would concern a
reasonable person considering the transactions contemplated by this Agreement
and/or concerned with the operations of CSC;


(i)           No Guarantees.  That it never has been represented, guaranteed or
warranted to Warrantholder by CSC, or any of CSC’s officers, directors, agents,
representatives or employees, or any other person, expressly or by implication,
that:
(i)           any gain will be realized by Warrantholder from Warrantholder’s
acquisition of the Securities;
(ii)          that there will be any approximate or exact length of time that
the undersigned will be required to remain as a holder of the Securities; or
(iii)         that the past performance or experience on the part of CSC, its
predecessors, manager or employees or of any other person, will in any way
indicate any future results of CSC;


(i)           No Other Representations, Warranties, Covenants or Agreements of
the Company.  Except as set forth in this Agreement, or the documents referred
to in this Agreement, CSC has not made any representation, warranty, covenant or
agreement with respect to the matters contained herein;


(j)           High Degree of Investment Risk.  Warrantholder acknowledges and
understands that the acquisition of the Securities involves a high degree of
risk and may result in a loss of the entire amount invested; that CSC has
limited working capital and limited sources of financing available; and that
there is no assurance that CSC’s operations will be profitable in the future;


(k)           Knowledge and Experience.  Warrantholder, individually and/or
together with Warrantholder’s professional advisors, has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in securities (including the securities
of new and speculative companies), so as to enable Warrantholder to use the
information made available by CSC in order to evaluate the merits and risks of
and investment in CSC, and to make an informed investment decision with respect
thereto; and


(l)           Independent Decision.  Warrantholder is not relying on CSC or on
any accounting, tax, legal or other opinion in the materials reviewed by
Warrantholder with respect to the accounting, financial or tax considerations of
Warrantholder relating to investment in CSC; Warrantholder has relied solely on
the representations, warranties, covenants and agreements of CSC in this
Agreement and on Warrantholder’s own examination and independent investigation
in making a decision to acquire the Securities.

 
5

--------------------------------------------------------------------------------

 


4.           Representations, Warranties and Covenants of CSC.  CSC represents,
warrants, covenants and agrees to and with Warrantholder as follows:


(a)           Corporate Status.  CSC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada with full
corporate power and authority to carry on its business as now conducted;


(b)           Authority for Agreements.  CSC has the power and authority to
execute and deliver this Agreement and to carry out CSC’s obligations under this
Agreement; the execution, delivery and performance by CSC of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate action on the part of CSC and this
Agreement constitutes the valid and legally binding obligation of CSC,
enforceable against CSC in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of creditors’ rights generally, now or hereafter in effect, and
subject to the application of equitable principles and the availability of
equitable remedies;


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other instruments and agreements, to be executed, delivered
and performed by CSC pursuant to this Agreement and the consummation of the
transactions contemplated by this Agreement and thereby by CSC do not and will
not with or without the giving of notice or the passage of time or both, violate
or conflict with or result in a breach or termination of any provision of, or
constitute a default under, the certificate of incorporation or the by-laws of
CSC or any order, judgment, decree, statute, regulation, contract, agreement or
any other restriction of any kind or description to which CSC is a party or by
which CSC may be bound; and


(d)           New Warrants Validly Issued.  Each of the New Warrants has been
duly authorized by CSC and, upon delivery by CSC to Warrantholder in exchange
for receipt by CSC from Warrantholder of all of the Old Warrants, shall
constitute a true and valid obligation of CSC in accordance with the terms of
the New Warrant Certificates;


(e)           New Warrant Shares.  Each of the New Warrant Shares has been duly
authorized by CSC and:
(i)           the New Warrant Shares, upon issuance in accordance with the terms
and conditions of the New Warrant Certificates, shall be duly authorized,
validly issued, fully paid for and non-assessable; and
(ii)          CSC has duly reserved for issuance upon proper exercise of the New
Warrants such number of New Warrant Shares as equals the Stated Number of
Warrants.

 
6

--------------------------------------------------------------------------------

 


5.           Further Assurances.  At any time and from time to time after the
Closing, each party shall, without further consideration, execute and deliver to
the other such other instruments of transfer and assumption and shall take such
other actions as the other may reasonably request to carry out the exchange
transaction contemplated by this Agreement.


6.           Indemnification; Survival.


(a)           From and after the date hereof, Warrantholder will indemnify and
hold harmless CSC and CSC’s officers, directors, employees and agents against
any and all liability, damage, deficiency, loss, cost or expense (including
reasonable attorneys’ fees and expenses) that are based upon or that arise out
of any misrepresentation or breach of any warranty or agreement made by
Warrantholder in this Agreement.


(b)           From and after the date hereof, CSC will indemnify and hold
harmless Warrantholder and Warrantholder’s employees and agents against any and
all liability, damage, deficiency, loss, cost r expense (including reasonable
attorneys’ fees and expenses) that are based upon or that arise out of any
misrepresentation or breach of any warranty or agreement made by CSC in this
Agreement.


(c)           Each party (the “Indemnified Party”) entitled to indemnification
under this Agreement shall give prompt notice to the party (the “Indemnifying
Party”) required to provide indemnification under this Agreement after such
Indemnified Party has received actual knowledge of any third-party claim as to
which indemnity may be sought, and shall permit the Indemnifying Party (at
Indemnifying Party’s expense) to assume the defense of any claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party who shall conduct the defense of such claim or litigation, shall be
reasonably satisfactory to the Indemnified Party, and the Indemnified Party may
participate in such defense, but only at such Indemnified Party’s expense; and
provided, further, that the omission by any Indemnified Party to give prompt
notice as provided herein shall not relieve the Indemnifying Party of its
indemnification obligations under this Agreement, except to the extent that the
omission results in a failure of actual prompt notice to the Indemnifying Party
and such Indemnifying Party is damaged as a result of the failure to give prompt
notice.  No Indemnifying Party, in the defense of the such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability with respect to such claim or
litigation.  In the event that the Indemnifying Party does not accept the
defense of any matter as above provided, the Indemnified Party shall have the
full right to defend against any such claim or demand and shall be entitled to
settle or agree to pay in full such claim or demand in the Indemnified Party’s
sole and reasonable discretion, all at the Indemnifying Party’s expense.  In any
event, Warrantholder and CSC shall cooperate in the defense of any such action
and the records of each shall be available to the other with respect to such
defense.

 
7

--------------------------------------------------------------------------------

 

           (d)           Any notice of a claim by reason of any of the
representations, warranties and agreements contained in this Agreement, shall
state specifically the representation, warranty, covenant or agreement with
respect to which the claim is made and the amount of liability asserted against
the other party by reason of the claim.  The representations, warranties,
covenants, agreements and indemnities contained in this Agreement shall survive
the execution and delivery of this Agreement, any examination on behalf of such
parties, the Closing and the completion of the transactions contemplated herein.


7.           Miscellaneous.


(a)           Payment of Expenses.  CSC shall bear all reasonable expenses of
Warrantholder, including reasonable attorneys’ fees, with respect to this
Agreement and the transactions contemplated by this Agreement.


(b)           Consent to Jurisdiction and Waivers.  Each of the parties to this
Agreement irrevocably consents that any legal action or proceeding against any
of them under, arising out of or in any manner relating to, this Agreement or
any other document delivered in connection with this Agreement, may be brought
in any court of the State of New York located within Nassau or Suffolk County or
in the United States District Court for the district encompassing Nassau or
Suffolk County, New York.  The parties to this Agreement, by the execution and
delivery of this Agreement, expressly and irrevocably consent and submit to the
personal jurisdiction of any of such courts in any such action or
proceeding.  The parties hereto further irrevocably consent to the service of
any complaint, summons, notice or other process relating to any such action or
proceeding by delivery thereof to it by hand or by any other manner provided for
in paragraph 7(d).  The parties to this Agreement hereby expressly and
irrevocably waive any claim or defense in any such action or proceeding based on
any alleged lack of personal jurisdiction, improper venue or forum non
convenient or any similar basis.  Nothing in this paragraph 7(b) shall affect or
impair in any manner or to any extent the right of either party to commence
legal proceedings or otherwise proceed against any other party hereto in any
jurisdiction or to serve process in any manner permitted by law.


(c)           Amendments and Waivers.  Except as otherwise provided in this
Agreement, the provisions of this Agreement may not be amended, modified or
implemented without the written consent of each of the parties to this
Agreement.  Any of the parties to this Agreement may, by written notice to the
other,
(i)           waive any of the conditions to its obligations hereunder or extend
the time for the performance of any of obligations or actions of the other,
(ii)          waive any inaccuracies in the representations of the other
contained in this Agreement or in any documents delivered pursuant to this
Agreement,
(iii)         waive compliance with any of the covenants of the other contained
in this Agreement, and
(iv)         waive or modify performance of any of the obligations of the other.


No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action or waiver of compliance with any representation, warranty, condition
or agreement contained in this Agreement.  Waiver of the breach of anyone or
more provisions of this Agreement shall not be deemed or construed to be a
waiver of other breaches or subsequent breaches of the same provisions.

 
8

--------------------------------------------------------------------------------

 


(d)           Notices.  All notices, demands, requests, demands and other
communications required or otherwise given under this Agreement shall be in
writing and shall be deemed to have been duly given if delivered by hand,
against written receipt therefor, (ii) forwarded by a third party company or
governmental entity providing delivery services in the ordinary course of
business which guarantees delivery the following business day or (iii) mailed by
registered or certified mail, return receipt requested, postage prepaid; in the
case of clauses (ii) or (iii) of this paragraph 7(d), to the following
addresses:


If to CSC, to:
 
Barry M. Brookstein, Chief Financial Officer
   
Compliance Systems Corporation
   
90 Pratt Oval
   
Glen Cove, New York 11542
     
with a copy to:
 
Dennis C. O’Rourke, Esq.
   
Moritt Hock Hamroff & Horowitz LLP
   
400 Garden City Plaza
   
Garden City, New York 11530
     
If to Warrantholder, to:
 
Lorraine Chinnici, President
   
Nascap Corp.
   
2 Pond Drive
   
Huntington, New York 11743
     
with a copy to:
   



or, in the case of any of the parties to this Agreement, at such other address
as such party shall have furnished to each of the other parties to this
Agreement in accordance with this paragraph 7(d).  Each such notice, demand,
request or other communication shall be deemed given (x) on the date of such
delivery by hand, (y) on the first business day following the date of such
delivery to the overnight delivery service or facsimile transmission, or (z)
three business days following such mailing.


(e)           Successors and Assigns; Holders and Third Parties as
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the parties to this Agreement and their respective successors and assigns.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 
9

--------------------------------------------------------------------------------

 


(g)           Headings.  The headings of the articles, sections, paragraphs and
their usage in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meanings or interpretations of the terms
contained in this Agreement.


(h)           Governing Law.  This Agreement and the rights, obligations and
liabilities of the parties to this Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York without
regard to the conflicts of laws principles thereof.


(i)           Severability: Specific Enforcement.  In the event that any one or
more of the provisions contained in this Agreement, or the application of this
Agreement in any circumstances, is held invalid, illegal, or unenforceable for
any reason, the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained in this Agreement
shall not be in any way impaired thereby, it being intended that all of the
rights and privileges of the parties to this Agreement shall be enforceable to
the fullest extent permitted by law.  Each of the parties hereto acknowledge
that the other party(ies) hereto would not have an adequate remedy at law for
money damages in the event that any of the covenants or agreements of any other
party in this Agreement were not performed in accordance with its terms and
therefore agrees that the other party(ies) shall be entitled to specific
enforcement of such covenants or agreements and to injunctive and other
equitable relief in addition to any other remedy to which it may be entitled, at
law or in equity.


(j)           Entire Agreement; Survival.  This Agreement and the agreements
referred to in this Agreement are intended by the parties as a final expression
of their agreements and are intended to be a complete and exclusive statement of
the agreements and understandings of the parties in respect of the subject
matter contained in this Agreement and therein.  There are no restrictions,
promises, representations, warranties or undertakings, with respect to the
subject matter of this Agreement, other than those set forth or referred to in
this Agreement and therein.  This Agreement and the agreements referred to in
this Agreement supersede all prior agreements and understandings between the
parties with respect to such subject matters.


(k)           Binding Nature.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto.  Neither CSC nor Warrantholder may assign or
transfer any rights under this Agreement.


(l)           Use of Certain Terms and References.  The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall to
this Agreement as a whole and not to any particular provision of this Agreement;
the term “or” shall be deemed to include the term “and/or;” singular or plural
tenses shall be deemed to include the opposite whenever the context so indicates
or requires; and article, section, subsection, paragraph, clause, schedule and
exhibit references are to this Agreement unless otherwise specified.

 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.



 
CSC:
     
Compliance Systems Corporation
       
By:
     
Barry M. Brookstein
   
Chief Financial Officer
       
WARRANTHOLDER:
 
Nascap Corp.
       
By:
     
Lorraine Chinnici, President


 
11

--------------------------------------------------------------------------------

 

EXHIBIT I


List of Old Warrants


Date of Issuance
 
Number of
Warrants
   
Expiration Date
   
Stated
Exercise Price
                     
June 30, 2009
    14,000,000    
June 29, 2014
    $ 0.05 *
December 31, 2009
    420,000    
December 30, 2014
    $ 0.05 *
January 1, 2010
    2,100,000    
December 31, 2014
    $ 0.01 *
July 7, 2010
    1,050,000    
July 6, 2015
    $ 0.01 *
October 1, 2010
    1,050,000    
September 30, 2015
    $ 0.01 *
January 1, 2011
    1,050,000    
December 31, 2015
    $ 0.0012 *
April 1, 2011
    1,050,000    
March 31, 2016
    $ 0.001  


 

--------------------------------------------------------------------------------

* Prior to giving effect to all anti-dilution adjustments permitted under the
Old Warrant Certificates.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT II


FORM OF
NEW WARRANT CERTIFICATE

 
 

--------------------------------------------------------------------------------

 

NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR THE SHARES OF
COMMON STOCK OR ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
WARRANTS HAVE BEEN ACQUIRED, AND ANY SHARES OF COMMON STOCK OR ANY OTHER
SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS ARE REQUIRED TO BE ACQUIRED,
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH WARRANTS AND/OR SUCH SHARES OR OTHER
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF SUCH
WARRANTS AND SUCH SHARES OR OTHER SECURITIES TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.


VOID AFTER 5:00 P.M. ON MAY 11, 2016


COMPLIANCE SYSTEMS CORPORATION
COMMON STOCK PURCHASE WARRANT CERTIFICATE


20,720,000 Common Stock Purchase Warrants



 
Glen Cove, New York
Warrant Certificate Number: 2011- _____
As of May 12, 2011



THIS IS TO CERTIFY THAT, for value received, Nascap Corp., a New York
corporation (the “Warrantholder”), is the registered owner of the number of
common stock purchase warrants (each, a “Warrant”) of Compliance Systems
Corporation, a Nevada corporation (the “Company”), set forth above, each Warrant
entitling the owner thereof to purchase from the Company, at a purchase price of
$0.001 per Warrant (the “Purchase Price”), as adjusted from time to time in
accordance with section 3 of this Warrant Certificate, at any time on or after
the Commencement Date (as defined in paragraph 1(b) below) and terminating at
5:00 p.m., Glen Cove, New York time, on May 11, 2016 (the “Expiration Time”),
one duly authorized, validly issued, fully paid and non-assessable share (each,
a “Warrant Share”) of the common stock, par value $0.001 per share (the “Common
Stock”), of the Company, subject to the terms and conditions contained
herein.  The number of Warrants evidenced by this Warrant Certificate (and the
number and kind of securities which may be purchased upon exercise of the
Warrants), and the Purchase Price per Warrant Share, each as set forth above,
are as of the date hereof.  As provided herein, the Purchase Price and the
number of shares of Common Stock or other securities which may be purchased upon
the exercise of the Warrants evidenced by this Warrant Certificate are, upon the
happening of certain events, subject to modification and adjustment.


This Warrant Certificate, together with any warrant certificate(s) issued in
replacement or substitution hereof (as provided for herein) evidencing all or
part of the Warrants evidenced hereby, are sometimes collectively referred to
herein as the “Warrant Certificates.”


The rights of the registered holder of this Warrant Certificate shall be subject
to the following further terms and conditions:

 
II-1

--------------------------------------------------------------------------------

 


1.           Exercise of Warrants.


(a)     The Warrants may be exercised, in whole or in part, at any time and from
time to time, during the period commencing on the Commencement Date and
terminating at the Expiration Time by surrendering this Warrant Certificate,
with the Exercise Form provided for herein duly completed and executed by the
Warrantholder or by the Warrantholder’s duly authorized attorney-in-fact, at the
principal office of the Company, presently located at 50 Glen Street - Suite
308, Glen Cove, New York 11542, or at such other office or agency in the United
States as the Company may designate by notice in writing to the Warrantholder
(in either event, the “Company Offices”), accompanied by payment in full, either
in the form of cash, bank cashier’s check or certified check payable to the
order of the Company, of the Purchase Price payable in respect of the Warrants
being exercised.


(b)           For purposes of this Warrant Certificate, the term “Commencement
Date” shall mean May 12, 2011.


(c)           Notwithstanding anything to the contrary contained in paragraph
1(a), payment of the applicable Purchase Price may be made by means of a
“cashless exercise” through the surrender of the number of Warrants and receipt
of the number of shares of Common Stock (in each case, as adjusted to reflect
the provisions of section 3), determined based upon the following formula:



 
X=
Y(A-B)
    A

 
where:
X =
the number of shares of Common Stock to be issued to Warrantholder upon exercise
pursuant to this paragraph 1(c);

 
Y =
the number of shares of Common Stock issuable upon exercise of the Warrants so
surrender, without giving effect to this paragraph 1(c);

 
A =
the per share Current Market Price (as such term is defined in paragraph 3(e))
on the date of delivery to the Company at the Company Offices of this Warrant
Certificate and completed Exercise Form; and

 
B =
the Purchase Price in effect on the date of delivery to the Company at the
Company Offices of this Warrant Certificate and completed Exercise Form.



(d)           On the day immediately following the date of a valid exercise of
any Warrants, the Warrantholder exercising such Warrant(s) shall be deemed to
have become the holder of record for all purposes of the Warrant Shares to which
such valid exercise relates.


(e)           As soon as practicable, but not in excess of five days, after the
valid exercise of all or part of the Warrants evidenced by this Warrant
Certificate, the Company, at the Company’s expense (including the payment by
Company of any applicable issuance and similar taxes), will cause to be issued
in the name of and delivered to the Warrantholder, or such other party
identified in the purchase form, certificates evidencing the number of duly
authorized, validly issued, fully paid and non-assessable Warrant Shares to
which the Warrantholder, or such other party identified in the Exercise Form,
shall be entitled upon such exercise, as adjusted to reflect the effects, if
any, of the anti-dilution provisions of section 3 of this Warrant Certificate,
such certificates to be in such reasonable denominations as Holder shall request
when delivering the duly completed Exercise Form.


(f)           No certificates for fractional Warrant Shares shall be issued upon
the exercise of any of the Warrants but, in lieu thereof, the Company shall,
upon exercise of all the Warrants, round up any fractional Warrant Shares to the
nearest whole share of Common Stock.


(g)           If fewer than all of the Warrants are exercised, the Company
shall, upon each exercise prior to the Expiration Time, execute and deliver to
the Warrantholder a new Warrant Certificate (dated as of the date hereof)
evidencing the balance of the Warrants that remain exercisable.


2.           Issuance of Common Stock; Reservation of Warrant Shares.  The
Company covenants and agrees that:


(a)           All Warrant Shares which may be issued upon the exercise of all or
part of the Warrants will, upon issuance in accordance with the terms hereof, be
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issue thereof;

 
II-2

--------------------------------------------------------------------------------

 


(b)           At all times prior to the Expiration Time, the Company shall keep
reserved for issuance a sufficient number of authorized shares of Common Stock
to permit the exercise in full of the Warrants evidenced by this Warrant
Certificate; and
(c)           If any shares of Common Stock to be reserved for the purpose of
the issuance of Warrant Shares upon the exercise of Warrants require
registration with, or approval of, any governmental authority under any federal
or state law before such shares may be validly issued or delivered upon
exercise, then the Company will promptly use its best efforts to effect such
registration or obtain such approval, as the case may be.


3.           Adjustments of Purchase Price, Number and Character of Warrant
Shares, Number of Warrants.  The Purchase Price and the number and kind of
securities purchasable upon the exercise of each Warrant shall be subject to
adjustment from time to time upon the happening of the events enumerated in this
section 3.


(a)           Stock Dividends, Subdivisions and Combinations.  In case the
Company shall at any time on or before the Expiration Time:
(i)           pay a dividend in shares of Common Stock or make a distribution in
shares of Common Stock or such other stock to holders of all its outstanding
shares of Common Stock;
(ii)          subdivide, reclassify or recapitalize the outstanding shares of
Common Stock into a greater number of shares;
(iii)         combine, reclassify or recapitalize the outstanding shares of
Common Stock into a smaller number of shares of Common Stock; or
(iv)         issue by reclassification of shares of Common Stock into any other
securities of the Company (including any such reclassification in connection
with a consolidation or merger in which the Company is the continuing
corporation);
then the number and kind of Warrant Shares purchasable upon exercise of each
Warrant outstanding immediately prior thereto shall be adjusted so that the
Warrantholder shall be entitled to receive the kind and number of shares of
Common Stock or other securities of the Company which the Warrantholder would
have owned or have been entitled to receive after the happening of any of the
events described above had such Warrant been exercised in full immediately prior
to the earlier of the happening of such event or any record date in respect
thereto.  In the event of any adjustment of the number of Warrant Shares
purchasable upon the exercise of each then outstanding Warrant pursuant to this
paragraph 3(a), the Purchase Price shall be adjusted to be the amount resulting
from dividing the number of shares of Common Stock (including fractional shares
of Common Stock) covered by such Warrant immediately after such adjustment into
the total amount payable upon exercise of such Warrant in full immediately prior
to such adjustment.  An adjustment made pursuant to this paragraph 3(a) shall
become effective immediately after the effective date of such event retroactive
to the record date for any such event.  Such adjustment shall be made
successively whenever any event listed in clauses (i) through (iv) of this
paragraph 3(a) shall occur.


(b)           Extraordinary Dividends.  In case the Company shall, at any time
on or before the Expiration Time, fix a record date for the issuance of rights,
options, or warrants to all holders of outstanding shares of Common Stock,
entitling such holders (for a period expiring within 45 days after such record
date) to subscribe for or purchase shares of Common Stock (or securities
exchangeable for or convertible into shares of Common Stock) at a price per
share of Common Stock (or having an exchange or conversion price per share of
Common Stock, with respect to a security exchangeable for or convertible into
shares of Common Stock) which is lower than the Purchase Price on such record
date, then the Purchase Price shall be adjusted so that the Purchase Price, as
so adjusted, shall equal the price determined by multiplying the Purchase Price
in effect immediately prior to such record date by a fraction, of which (i) the
numerator shall be the number of shares of Common Stock outstanding on such
record date plus the number of shares of Common Stock which the aggregate
offering price of the total number of shares of Common Stock so to be offered
(or the aggregate initial exchange or conversion price of the exchangeable or
convertible securities so to be offered) would purchase at the Purchase Price
and (ii) the denominator shall be the number of shares of Common Stock
outstanding on such record date plus the number of additional shares of Common
Stock to be offered for subscription or purchase (or into which the exchangeable
or convertible securities so to be offered are initially exchangeable or
convertible).  Such adjustment shall become effective at the close of business
on such record date; provided, however, to the extent that shares of Common
Stock (or securities exchangeable for or convertible into shares of Common
Stock) are not delivered after the expiration of such rights, options, or
warrants, the Purchase Price shall be readjusted (but only with respect to
Warrants exercised after such expiration) to the Purchase Price which would then
be in effect had the adjustments made upon the issuance of such rights, options,
or warrants been made upon the basis of delivery of only the number of shares of
Common Stock (or securities exchangeable for or convertible into shares of
Common Stock) actually issued.  In case any subscription price may be paid in a
consideration part or all of which shall be in a form other than cash, the value
of such consideration shall be as determined in good faith by the Board of
Directors of the Company and shall be described in a statement mailed to the
Warrantholder.  Shares of Common Stock owned by or held for the account of the
Company shall not be deemed outstanding for the purpose of any such computation.

 
II-3

--------------------------------------------------------------------------------

 


(c)           Extraordinary Distributions.  In case the Company shall, at any
time on or before the Expiration Time, distribute to all holders of shares of
Common Stock (including any such distribution made in connection with a
consolidation or merger in which the Company is the surviving corporation)
evidences of the Company’s indebtedness or assets (excluding cash dividends and
distributions payable out of consolidated net income or earned surplus in
accordance with Nevada law and dividends or distributions payable in shares of
stock described in paragraph 3(a) of this Warrant Certificate) or rights,
options, or warrants or exchangeable or convertible securities containing the
right to subscribe for or purchase shares of Common Stock (or securities
exchangeable for or convertible into shares of Common Stock), then the Purchase
Price shall be adjusted by multiplying the Purchase Price in effect immediately
prior to the record date for such distribution by a fraction, of which (i) the
numerator shall be the Purchase Price as in effect on such record date, less the
fair market value (as determined in good faith by the Board of Directors of the
Company) of the portion of the evidences of indebtedness or assets so to be
distributed or of such rights, options or warrants applicable to one share of
Common Stock and (ii) the denominator shall be the Purchase Price as in effect
on such record date.  Such adjustment shall be made whenever any such
distribution is made, and shall become effective on the date of distribution
retroactive to the record date for such transaction.


(d)           Capital Reorganizations and Other Reclassifications.  In case of
any capital reorganization of the Company, or of any reclassification of the
shares of Common Stock (other than a reclassification, subdivision or
combination of shares of Common Stock referred to in paragraph 3(a) of this
Warrant Certificate), or in case of the consolidation of the Company with, or
the merger of the Company with, or merger of the Company into, any other
corporation (other than a reclassification of the shares of Common Stock
referred to in paragraph 3(a) of this Warrant Certificate or a consolidation or
merger which does not result in any reclassification or change of the
outstanding shares of Common Stock) or of the sale of the properties and assets
of the Company as, or substantially as, an entirety to any other corporation or
entity occurring on or before the Expiration Time, each Warrant shall, after
such capital reorganization, reclassification of shares of Common Stock,
consolidation, merger, or sale, be exercisable, upon the terms and conditions
specified in this Warrant Certificate, for the kind, amount and number of shares
or other securities, assets, or cash to which a holder of the number of shares
of Common Stock purchasable (at the time of such capital reorganization,
reclassification of shares of Common Stock, consolidation, merger or sale) upon
exercise of such Warrant would have been entitled to receive upon such capital
reorganization, reclassification of shares of Common Stock, consolidation,
merger, or sale; and in any such case, if necessary, the provisions set forth in
this section 3 with respect to the rights and interests thereafter of the
Warrantholder shall be appropriately adjusted so as to be applicable, as nearly
equivalent as possible, to any shares or other securities, assets, or cash
thereafter deliverable on the exercise of the Warrants.  The Company shall not
effect any such consolidation, merger, or sale, unless prior to or
simultaneously with the consummation thereof the successor corporation or entity
(if other than the Company) resulting from such consolidation or merger or the
corporation or entity purchasing such assets or other appropriate corporation or
entity shall assume, by written instrument, the obligation to deliver to the
Warrantholder such shares, securities, assets, or cash as, in accordance with
the foregoing provisions, such holders may be entitled to purchase and the other
obligations hereunder.  The subdivision or combination of shares of Common Stock
at any time outstanding into a greater or lesser number of shares shall not be
deemed to be a reclassification of the shares of Common Stock for purposes of
this paragraph 3(d).


(e)           Minimum Adjustment.  Except as hereinafter provided, no adjustment
of the Purchase Price hereunder shall be made if such adjustment results in a
change of the Purchase Price then in effect of less than one cent ($.001) per
share.  Any adjustment of less than one-tenth of one cent ($.001) per share of
any Purchase Price shall be carried forward and shall be made at the time of and
together with any subsequent adjustment which, together with adjustment or
adjustments so carried forward, amounts to one-tenth of one cent ($.001) per
share or more.  However, upon exercise of this Warrant Certificate, the Company
shall make all necessary adjustments (to the nearest one-tenth of a cent) not
theretofore made to the Purchase Price up to and including the effective date
upon which this Warrant Certificate is exercised.

 
II-4

--------------------------------------------------------------------------------

 


(f)           Notice of Adjustments.  Whenever the Purchase Price shall be
adjusted pursuant to this section 3, the Company shall promptly deliver a
certificate signed by the President or a Vice President and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer or the Secretary or an
Assistant Secretary of the Company, setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated (including a description of the basis on
which the Board of Directors of the Company made any determination hereunder),
by first class mail postage prepaid to the Warrantholder.


(g)           Adjustments to Other Securities.  In the event that at any time,
as a result of an adjustment made pursuant to this section 3, the Warrantholder
shall become entitled to purchase any shares or securities of the Company other
than the shares of Common Stock, thereafter the number of such other shares or
securities so purchasable upon exercise of each Warrant and the purchase price
for such shares or securities shall be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as possible to the provisions with
respect to the shares of Common Stock contained in paragraphs 3(a), 3(b), 3(c)
and 3(d) of this Warrant Certificate.


(h)           Deferral of Issuance of Additional Shares in Certain
Circumstances.  In any case in which paragraph 3(b) of this Warrant Certificate
shall require that an adjustment in the Purchase Price be made effective as of a
record date for a specified event, the Company may elect to defer until the
occurrence of such event issuing to the holder of a Warrant exercised after such
record date the shares of Common Stock, if any, issuable upon such exercise over
and above the Warrant Shares, if any, issuable upon such exercise on the basis
of the Purchase Price in effect prior to such adjustment; provided, however,
that the Company shall deliver as soon as practicable to such holder a due bill
or other appropriate instrument provided by the Company evidencing such holder’s
right to receive such additional shares of Common Stock upon the occurrence of
the event requiring such adjustment.


4.           Definition of Common Stock.  The Common Stock issuable upon
exercise of the Warrants shall be the Common Stock as constituted on the
Commencement Date, except as otherwise provided in section 3 of this Warrant
Certificate.


5.           Replacement of Warrant Certificates.  If this Warrant Certificate
shall be lost, stolen, mutilated or destroyed, the Company shall, on such terms
as to indemnity or otherwise as the Company may in the Company’s discretion
reasonably impose, issue a new certificate of like tenor or date representing in
the aggregate the right to subscribe for and purchase the number of shares of
Common Stock which may be subscribed for and purchased hereunder.  Any such new
certificate shall constitute an original contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated or destroyed Warrant
Certificate shall be at any time enforceable by anyone.


6.           Registration.  This Warrant Certificate, as well as all other
warrant certificates representing Warrants shall be numbered and shall be
registered in a register (the “Warrant Register”) maintained at the Company
Offices as they are issued.  The Warrant Register shall list the name, address
and Social Security or other federal taxpayer identifying number, if any, of all
Warrantholders.  The Company shall be entitled to treat the Warrantholder as set
forth in the Warrant Register as the owner in fact of the Warrants as set forth
therein for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in such Warrants on the part of any other person, and
shall not be liable for any registration of transfer of Warrants that are
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration of transfer, or
with such knowledge of such facts that its participation therein amounts to bad
faith.

 
II-5

--------------------------------------------------------------------------------

 


7.           Transfer.


(a)          NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR
THE SHARES OF COMMON STOCK OR ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF
SUCH WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  SUCH WARRANTS HAVE BEEN ACQUIRED, AND ANY SHARES OF COMMON STOCK OR
ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS ARE REQUIRED TO BE
ACQUIRED, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH WARRANTS AND/OR SUCH SHARES
OR OTHER SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
SUCH WARRANTS AND SUCH SHARES OR OTHER SECURITIES TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.


(b)          In the event of a transfer of any Warrants in accordance with this
section 7, the Company shall, upon the surrender of this Warrant Certificate
with the Assignment Form completed, dated and signed, execute and deliver to the
transferee a new warrant certificate, substantially in form to this Warrant
Certificate, evidencing the number of Warrants so transferred to such transferee
and naming the transferee as the Warrantholder.


8.           Exchange of Warrant Certificates.  This Warrant Certificate may be
exchanged for another certificate or certificates entitling the Warrantholder
thereof to purchase a like aggregate number of Warrant Shares as this Warrant
Certificate entitles such Warrantholder to purchase.  A Warrantholder desiring
to so exchange this Warrant Certificate shall make such request in writing
delivered to the Company, and shall surrender this Warrant Certificate
therewith.  Thereupon, the Company shall execute and deliver to the person
entitled thereto a new certificate or certificates, as the case may be, as so
requested.


9.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered in person, against written
receipt therefor, or two days after being sent, by registered or certified mail,
postage prepaid, return receipt requested, and, if to the Warrantholder, at such
address as is shown on the Warrant Register or as may otherwise may have been
furnished to the Company in writing in accordance with this section 9 by the
Warrantholder and, if to the Company, at the Company Offices or such other
address as the Company shall give notice thereof to the Warrantholder in
accordance with this section 9.


10.         Registration Rights.


(a)           Defined Terms.  As used in this section 10, terms defined
elsewhere herein shall have their assigned meanings and each of the following
terms shall have the following meanings (such definitions to be applicable to
both the plural and singular of the terms defined):
(i)           Registerable Securities.  The term “Registerable Securities” shall
mean any of the Warrant Shares or other securities issuable upon exercise of any
of the Warrants originally issued to Nascap Corp. (the “Original Holder”)
pursuant to that certain Warrant Exchange Agreement, dated as of May 12, 2011,
between the Original Holder and the Company, and represented, in whole or part,
by this Warrant Certificate.  For the purposes of this section 10, securities
will cease to be Registerable Securities when:
(A)           a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering such Registerable Securities has been
declared effective and (1) such Registerable Securities have been disposed of
pursuant to such effective registration statement or (2) such registration
statement has remained effective for 270 consecutive days, or
(B)           such Registerable Securities are distributed to the public
pursuant to the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act, including, without limitation, Rules 144 and
144A promulgated under the Securities Act and the Company has delivered new
certificates or other evidences of ownership for such securities which are not
subject to any stop transfer order or other restriction on transfer;
(ii)          Rightsholders.  The term “Rightsholders” shall include the
Warrantholder, all successors and assigns of the Warrantholders and all
transferees of Registerable Securities (and/or Warrants exercisable for Warrant
Shares) where such transfer affirmatively includes the transfer and assignment
of the rights of the transferor-Warrantholder under this Warrant Certificate
with respect to the transferred Registerable Securities and such transferee
agrees in writing to assume all of the transferor-Warrantholder’s agreements,
obligations and liabilities under this section 10 with respect to the
transferred Registerable Securities; and

 
II-6

--------------------------------------------------------------------------------

 


(iii)         Interpretations of Terms.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this section 10 shall refer
to this section 10 as a whole and not to any particular provision of this
section 10, and subsection, paragraph, clause, schedule and exhibit references
are to this section 10 unless otherwise specified.


(b)           Piggy-Back Registration.
(i)           Piggy-Back Registration Rights.  If, at any time on or prior to
the first anniversary of the Expiration Time, the Company (or any successor of
the Company, by merger or otherwise) proposes to file a registration statement
under the Securities Act with respect to an offering by the Company or any other
party of any class of equity security similar to any Registerable Securities
(other than a registration statement on Form S-4 or S-8 or any successor form or
a registration statement filed solely in connection with an exchange offer, a
business combination transaction or an offering of securities solely to the
existing shareholders or employees of the Company), then the Company, on each
such occasion, shall give written notice (each, a “Company Piggy-Back Notice”)
of such proposed filing to all of the Rightsholders owning Registerable
Securities at least twenty days before the anticipated filing date of such
registration statement, and such Company Piggy-Back Notice also shall be
required to offer to such Rightsholders the opportunity to register such
aggregate number of Registerable Securities as each such Rightsholder may
request.  Each such Rightsholder shall have the right, exercisable for the
fifteen days immediately following the giving of a Company Piggy-Back Notice, to
request, by written notice (each, a “Holder Notice”) to the Company, the
inclusion of all or any portion of the Registerable Securities of such
Rightsholders in such registration statement.  The Company shall use
commercially best efforts to cause the managing underwriter(s) of a proposed
underwritten offering to permit the inclusion of the Registerable Securities
which were the subject of all Holder Notices in such underwritten offering on
the same terms and conditions as any similar securities of the Company included
therein.  Notwithstanding anything to the contrary contained in this
subparagraph 10(b)(i), if the managing underwriter(s) of such underwritten
offering or any proposed underwritten offering delivers a written opinion to the
Rightsholders of Registerable Securities which were the subject of all Holder
Notices that the total amount and kind of securities which they, the Company and
any other person intend to include in such offering is such as to materially and
adversely affect the success of such offering, then the amount of securities to
be offered for the accounts of such Rightsholders and persons other than the
Company shall be eliminated or reduced pro rata (based on the amount of
securities owned by such Rightsholders and other persons which carry
registration rights) to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter(s) in the managing underwriter’s written opinion.
(ii)          Number of Piggy-Back Registrations; Expenses.  The Rightsholders
shall be entitled, in the aggregate, to two Piggy-Back Registrations.  Subject
to the provisions of paragraph 10(d) of this Warrant Certificate, the Company
will pay all Registration Expenses in connection with any registration of
Registerable Securities effected pursuant to this paragraph 10(b), but the
Company shall not be responsible for the payment of any underwriter’s discount,
commission or selling concession in connection therewith.
(iii)         Withdrawal or Suspension of Registration Statement.  The Company
shall have the absolute right, whether before or after the giving of a Company
Piggy-Back Notice or Holder Notice, to determine not to file a registration
statement to which the Rightsholders shall have the right to include their
Registerable Securities therein pursuant to this paragraph 10(b), to withdraw
such registration statement or to delay or suspend pursuing the effectiveness of
such registration statement.  In the event of such a determination after the
giving of a Company Piggy-Back Notice, the Company shall give notice of such
determination to all Rightsholders and, thereupon, (A) in the case of a
determination not to register or to withdraw such registration statement, the
Company shall be relieved of its obligation under this paragraph 10(b) to
register any of the Registerable Securities in connection with such registration
and (B) in the case of a determination to delay the registration, the Company
shall be permitted to delay or suspend the registration of Registerable
Securities pursuant to this paragraph 10(b) for the same period as the delay in
the registration of such other securities.  No registration effected under this
paragraph 10(b) shall relieve the Company of its obligation to effect any
registration upon demand otherwise granted to a Rightsholder under any other
agreement with the Company.

 
II-7

--------------------------------------------------------------------------------

 


(c)           Registration Procedures.
(i)           Obligations of the Company.  The Company will, in connection with
any registration pursuant to paragraph 10(b) of this Warrant Certificate, as
expeditiously as possible:
(A)           prepare and file with the Commission a registration statement
under the Securities Act on any appropriate form chosen by the Company, in the
Company’s sole discretion, which shall be available for the sale of all
Registerable Securities in accordance with the intended method(s) of
distribution thereof set forth in all applicable Holder Notices, and use the
Company’s commercially best efforts to cause such registration statement to
become effective as soon thereafter as reasonably practicable but in no event
more than 100 days after receipt of such notices or requests; provided, that, at
least five business days before filing with the Commission of such registration
statement, the Company shall furnish to each Rightsholder whose Registerable
Securities are included therein draft copies of such registration statement,
including all exhibits thereto and documents incorporated by reference therein,
and, upon the reasonable request of any such Rightsholder, shall continue to
provide drafts of such registration statement until filed, and, after such
filing, the Company shall, as diligently as practicable, provide to each such
Rightsholders such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus), all exhibits thereto and
documents incorporated by reference therein and such other documents as such
Rightsholder may reasonably request in order to facilitate the disposition of
the Registerable Securities owned by such Rightsholder and included in such
registration statement; provided, further, the Company shall modify or amend the
registration statement as it relates to such Rightsholder as reasonably
requested by such Rightsholder on a timely basis, and shall reasonably consider
other changes to the registration statement (but not including any exhibit or
document incorporated therein by reference) reasonably requested by such
Rightsholder on a timely basis, in light of the requirements of the Securities
Act and any other applicable laws and regulations; and provided, further, that
the obligation of the Company to effect such registration and/or cause such
registration statement to become effective, may be postponed for (1) such period
of time when the financial statements of the Company required to be included in
such registration statement are not available (due solely to the fact that such
financial statements have not been prepared in the regular course of business of
the Company) or (2) any other bona fide corporate purpose, but then only for a
period not to exceed 60 calendar days;
(B)           prepare and file with the Commission such amendments and
post-effective amendments to a registration statement as may be necessary to
keep such registration statement effective for up to nine months; and cause the
related prospectus to be supplemented by any required prospectus supplement, and
as so supplemented to be filed to the extent required pursuant to Rule 424
promulgated under the Securities Act, during such nine-month period; and
otherwise comply with the provisions of the Securities Act with respect to the
disposition of all Registerable Securities covered by such registration
statement during the applicable period in accordance with the intended method(s)
of disposition of such Registerable Securities set forth in such registration
statement, prospectus or supplement to such prospectus;
(C)           notify the Rightsholders whose Registerable Securities are
included in such registration statement and the managing underwriter(s), if any,
of an underwritten offering of any of the Registerable Securities included in
such registration statement, and confirm such advice in writing, (1) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to a registration statement or any post-effective
amendment, when the same has become effective, (2) of any request by the
Commission for amendments or supplements to a registration statement or related
prospectus or for additional information, (3) of the issuance by the Commission
of any stop order suspending the effectiveness of a registration statement or
the initiation of any proceedings for that purpose, (4) if at any time the
representations and warranties of the Company contemplated by subclause (J)(1)
of subparagraph 10(c)(i) of this Warrant Certificate cease to be true and
correct, (5) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any of the Registerable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose and (6) of the happening of any event which makes any statement
made in the registration statement, the prospectus or any document incorporated
therein by reference untrue or which requires the making of any changes in the
registration statement or prospectus so that such registration statement,
prospectus or document incorporated by reference will not contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

 
II-8

--------------------------------------------------------------------------------

 


(D)           make commercially best efforts to obtain the withdrawal of any
order suspending the effectiveness of such registration statement at the
earliest possible moment and to prevent the entry of such an order;
(E)           use commercially best efforts to register or qualify the
Registerable Securities included in such registration statement under such other
securities or blue sky laws of such jurisdictions as any Rightsholder whose
Registerable Securities are included in such registration statement reasonably
requests in writing and do any and all other acts and things which may be
necessary or advisable to enable such Rightsholder to consummate the disposition
in such jurisdictions of such Registerable Securities; provided, that the
Company will not be required to (1) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
clause (E), (2) subject itself to taxation in any such jurisdiction or (3) take
any action which would subject it to general service of process in any such
jurisdiction;
(F)           make available for inspection by each Rightsholder whose
Registerable Securities are included in such registration, any underwriter(s)
participating in any disposition pursuant to such registration statement, and
any representative, agent or employee of or attorney or accountant retained by
any such Rightsholder or underwriter(s) (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary to enable
them to exercise their due diligence responsibility (or establish a due
diligence defense), and cause the officers, directors and employees of the
Company to supply all information reasonably requested by any of the Inspectors
in connection with such registration statement; provided, that records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors, unless (1)
the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction or (2) the disclosure of such Records is
required by any applicable law or regulation or any governmental regulatory body
with jurisdiction over such Rightsholder or underwriter; provided, further, that
such Rightsholder or underwriter(s) agree that such Rightsholder or
underwriter(s) will, upon learning the disclosure of such Records is sought in a
court of competent jurisdiction, give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential;
(G)           cooperate with the Rightsholders whose Registerable Securities are
included in such registration statement and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates representing
Registerable Securities to be sold thereunder, not bearing any restrictive
legends, and enable such Registerable Securities to be in such denominations and
registered in such names as such Rightsholder or any managing underwriter(s) may
reasonably request at least two business days prior to any sale of Registerable
Securities;
(H)           comply with all applicable rules and regulations of the Commission
and promptly make generally available to its security holders an earnings
statement covering a period of twelve months commencing, (1) in an underwritten
offering, at the end of any fiscal quarter in which Registerable Securities are
sold to underwriter(s), or (2) in a non-underwritten offering, with the first
month of the Company’s first fiscal quarter beginning after the effective date
of such registration statement, which earnings statement in each case shall
satisfy the provisions of Section 10(a) of the Securities Act;
(I)           provide a CUSIP number for all Registerable Securities not later
than the effective date of the registration statement relating to the first
public offering of Registerable Securities of the Company pursuant hereto;

 
II-9

--------------------------------------------------------------------------------

 

(J)           enter into such customary agreements (including an underwriting
agreement in customary form) and take all such other actions reasonably
requested by the Rightsholders holding a majority of the Registerable Securities
included in such registration statement or the managing underwriter(s) in order
to expedite and facilitate the disposition of such Registerable Securities and
in such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (1) make such
representations and warranties, if any, to the holders of such Registerable
Securities and any underwriter(s) with respect to the registration statement,
prospectus and documents incorporated by reference, if any, in form, substance
and scope as are customarily made by issuers to underwriter(s) in underwritten
offerings and confirm the same if and when requested, (2) obtain opinions of
counsel to the Company and updates thereof addressed to each such Rightsholder
and the underwriter(s), if any, with respect to the registration statement,
prospectus and documents incorporated by reference, if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Rightsholders and
underwriter(s), (3) obtain a “cold comfort” letter and updates thereof from the
Company’s independent certified public accountants addressed to such
Rightsholders and to the underwriter(s), if any, which letters shall be in
customary form and cover matters of the type customarily covered in “cold
comfort” letters by accountants in connection with underwritten offerings, and
(4) deliver such documents and certificates as may be reasonably requested by
the Rightsholders holding a majority of such Registerable Securities and
managing underwriter(s), if any, to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company; each such action required by this clause (J) shall be done
at each closing under such underwriting or similar agreement or as and to the
extent required thereunder; and
(K)           if requested by the holders of a majority of the Registerable
Securities included in such registration statement, use its best efforts to
cause all Registerable Securities which are included in such registration
statement to be listed, subject to notice of issuance, by the date of the first
sale of such Registerable Securities pursuant to such registration statement, on
each securities exchange, if any, on which securities similar to the Registered
Securities are listed.
(ii)          Obligations of Rightsholders.  In connection with any registration
of Registerable Securities of a Rightsholder pursuant to paragraph 10(b) of this
Warrant Certificate:
(A)           The Company may require that each Rightsholder whose Registerable
Securities are included in such registration statement furnish to the Company
such information regarding the distribution of such Registerable Securities and
such Rightsholder as the Company may from time to time reasonably request in
writing;
(B)           Each Rightsholder, upon receipt of any notice from the Company of
the happening of any event of the kind described in subclauses (2), (3), (5) and
(6) of clause 10(c)(i)(C) of this Warrant Certificate, shall forthwith
discontinue disposition of Registerable Securities pursuant to the registration
statement covering such Registerable Securities until such Rightsholder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
subclause (1) of said clause 10(c)(i)(C), or until such Rightsholder is advised
in writing (the “Advice”) by the Company that the use of the applicable
prospectus may be resumed, and until such Rightsholder has received copies of
any additional or supplemental filings which are incorporated by reference in or
to be attached to or included with such prospectus, and, if so directed by the
Company, such Rightsholder will deliver to the Company (at the expense of the
Company) all copies, other than permanent file copies then in the possession of
such Rightsholder, of the current prospectus covering such Registerable
Securities at the time of receipt of such notice; the Company shall have the
right to demand that such Rightsholder or other holder verify its agreement to
the provisions of this clause (B) in any Holder Notice of the Rightsholder or in
a separate document executed by the Rightsholder; and
(C)           Each Rightsholder agrees that in an underwritten offering it will
not, without the consent of the managing underwriter, dispose of or offer any
securities of the Company for the period of restrictions on the sale or disposal
of securities of the Company imposed, or consented to, by any principal
shareholder of the Company.

 
II-10

--------------------------------------------------------------------------------

 

(d)           Registration Expenses.  All expenses incident to the performance
of or compliance with this Warrant Certificate by the Company, including,
without imitation, all registration and filing fees of the Commission, Financial
Industry Regulatory Authority and other appropriate agencies, whether public,
quasi-public or private, fees and expenses of compliance with securities or blue
sky laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications of the Registerable Securities), rating agency
fees, printing expenses, messenger and delivery expenses, internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the fees and expenses incurred
in connection with the listing, if any, of the Registerable Securities on any
securities exchange and fees and disbursements of counsel for the Company and
the Company’s independent certified public accountants (including the expenses
of any special audit or “cold comfort” letters required by or incidental to such
performance), Securities Act or other liability insurance (if the Company elects
to obtain such insurance), the fees and expenses of any special experts retained
by the Company in connection with such registration and the fees and expenses of
any other person retained by the Company (but not including any underwriting
discounts or commissions attributable to the sale of Registerable Securities or
other out-of-pocket expenses of the Rightsholders, or the agents who act on
their behalf, unless reimbursement is specifically approved by the Company) will
be borne by the Company.  All such expenses are herein referred to as
“Registration Expenses.”


(e)           Indemnification: Contribution.
(i)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, each Rightsholder, its
officers and directors and each person who controls such Rightsholder (within
the meaning of the Securities Act), if any, and any agent thereof against all
losses, claims, damages, liabilities and expenses incurred by such party
pursuant to any actual or threatened suit, action, proceeding or investigation
(including reasonable attorney’s fees and expenses of investigation) arising out
of or based upon any untrue or alleged untrue statement of a material fact
contained in any registration statement, prospectus or preliminary prospectus or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading, except insofar as the same arise out of or are based upon, any such
untrue statement or omission based upon information with respect to such
Rightsholder furnished in writing to the Company by such Rightsholder expressly
for use therein.
(ii)          Indemnification by Rightsholder.  In connection with any
registration statement in which a Rightsholder is participating, each such
Rightsholder will be required to furnish to the Company in writing such
information with respect to such Rightsholder as the Company reasonably requests
for use in connection with any such registration statement or prospectus, and
each Rightsholder agrees to the extent it is such a holder of Registerable
Securities included in such registration statement, and each other such holder
of Registerable Securities included in such Registration Statement will be
required to agree, to indemnify, to the full extent permitted by law, the
Company, the directors and officers of the Company and each person who controls
the Company (within the meaning of the Securities Act) and any agent thereof,
against any losses, claims, damages, liabilities and expenses (including
reasonable attorney’s fees and expenses of investigation incurred by such party
pursuant to any actual or threatened suit, action, proceeding or investigation
arising out of or based upon any untrue or alleged untrue statement of a
material fact or any omission or alleged omission of a material fact necessary,
to make the statements therein (in the case of a prospectus, in the light of the
circumstances under which they are made) not misleading, to the extent, but only
to the extent, that such untrue statement or omission is based upon information
relating to such Rightsholder or other holder furnished in writing to the
Company expressly for use therein.

 
II-11

--------------------------------------------------------------------------------

 

(iii)         Conduct of Indemnification Proceedings.  Promptly after receipt by
an indemnified party under this paragraph 10(e) of written notice of the
commencement of any action, proceeding, suit or investigation or threat thereof
made in writing for which such indemnified party may claim indemnification or
contribution pursuant to this Warrant Certificate, such indemnified party shall
notify in writing the indemnifying party of such commencement or threat; but the
omission so to notify the indemnifying party shall not relieve the indemnifying
party from any liability which the indemnifying party may have to any
indemnified party (A) hereunder, unless the indemnifying party is actually
prejudiced thereby, or (B) otherwise than under this paragraph 10(e).  In case
any such action, suit or proceeding shall be brought against any indemnified
party, and the indemnified party shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and the indemnifying party shall assume the defense thereof, with
counsel reasonably satisfactory to the indemnified party, and the obligation to
pay all expenses relating thereto.  The indemnified party shall have the right
to employ separate counsel in any such action, suit or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless (A) the indemnifying
party has agreed to pay such fees and expenses, (B) the indemnifying party shall
have failed to assume the defense of such action, suit or proceeding or to
employ counsel reasonably satisfactory to the indemnified party therein or to
pay all expenses relating thereto or (C) the named parties to any such action or
proceeding (including any impleaded parties) include both the indemnified party
and the indemnifying party and the indemnified party shall have been advised by
counsel that there may be one or more legal defenses available to the
indemnified party which are different from or additional to those available to
the indemnifying party and which may result in a conflict between the
indemnifying party and such indemnified party (in which case, if the indemnified
party notifies the indemnifying party in writing that the indemnified party
elects to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
or proceeding on behalf of the indemnified party; it being understood, however,
that the indemnifying party shall not, in connection with any one such action,
suit or proceeding or separate but substantially similar or related actions,
suits or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys at any time for the indemnified party, which firm
shall be designated in writing by the indemnified party).
(iv)         Contribution.
(A)           If the indemnification provided for in this paragraph 10(e) from
the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses (A) in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other or (B)
if the allocation provided by clause (A) above is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other but also the relative fault of the indemnifying party and
indemnified party, as well as any other relevant equitable considerations.  The
relative fault of such indemnifying party and the indemnified parties shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action.  The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitation set forth in
subparagraph 10(e)(v) of this Warrant Certificate, any legal or other fees or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.
(B)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this subparagraph 10(e)(iv) were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in clauses (A) and (B) of the
immediately preceding paragraph.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
(v)          Limitation.  Anything to the contrary contained in this paragraph
10(e) or in paragraph 10(f) of this Warrant Certificate notwithstanding, no
holder of Registerable Securities shall be liable for indemnification and
contribution payments aggregating an amount in excess of the maximum dollar
amount of the net proceeds received by such holder in connection with any sale
of Registerable Securities as contemplated herein.

 
II-12

--------------------------------------------------------------------------------

 

(f)           Participation in Underwritten Registration.  No Rightsholder may
participate in any underwritten registration hereunder unless such Rightsholder
(i) agrees to sell such holder’s securities on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and to comply with Regulation M under the Exchange Act and
(ii) completes and executes all questionnaires, appropriate and limited powers
of attorney, escrow agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangement;
provided, that all such documents shall be consistent with the provisions of
paragraph 10(e) of this Warrant Certificate.


11.         Miscellaneous.  This Warrant Certificate and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.  This Warrant Certificate is deemed to have been
delivered in the State of New York and shall be construed and enforced in
accordance with and governed by the laws of such State.  The headings in this
Warrant Certificate are for purposes of reference only, and shall not limit or
otherwise affect any of the terms hereof.


12.         Expiration.  Unless as hereinafter provided, the right to exercise
the Warrants shall expire at the Expiration Time.


13.         No Rights as Shareholder; Notice to Warrantholder.


(a)           Nothing contained in this Warrant Certificate shall be constructed
as conferring upon the Warrantholder the right to vote or to receive
distributions or to consent to or receive notice as a shareholder in respect of
any meeting of shareholders for the election of directors of the Company or any
other matter, or any other rights whatsoever as shareholder of the Company.


(b)           The Company shall give notice to the Warrantholder by
postage-paid, certified mail, return receipt requested, if, at any time prior to
the Expiration Time, any of the following events shall occur:
(i)           the Company shall authorize the payment of any distributions upon
Common Stock payable in any securities or authorize the making of any
distribution (other than a cash distribution subject to the second parenthetical
set forth in section 3(c) of this Warrant Certificate) to all holders of Common
Stock;
(ii)          the Company shall authorize the issuance to all holders of Common
Stock of any additional shares of Common Stock or of rights, options or warrants
to subscribe for or purchase Common Stock or of any other subscription rights,
options or warrants;
(iii)         a dissolution, liquidation or winding up of the Company
(including, without limitation, a consolidation, merger, or sale or conveyance
of the property of the Company as an entirety or substantially as an entirety);
or
(iv)         a capital reorganization or reclassification of the Common Stock
(other than a subdivision or combination of the outstanding Common Stock) or any
consolidation or merger of the Company with or into another corporation
(excluding any consolidation or merger in which the Company is the continuing
company and that does not result in any reclassification of, or change to, the
Common Stock then outstanding) or in the case of any sale or conveyance to
another corporation of the property of the Company as an entirety or
substantially as an entirety.


Such giving of notice shall be given (x) at least twenty business days (a day
other than a Saturday, Sunday or other day on which banks in the State of New
York are authorized by law to remain closed) prior to the date fixed as a record
date or effective date or the date of closing of the Company’s transfer books
for the determination of the holders entitled to such distribution or
subscription rights, or for the determination of the holders entitled to vote on
such proposed merger, consolidation, sale, conveyance, dissolution, liquidation,
winding up or conversion to corporate or other form.  Such notice shall specify
such record date or the date of closing the transfer books, as the case may
be.  In addition, the Company shall provide to Warrantholder, at the same time
such notice is provided, such information relating to such distribution or
subscriptions rights, or proposed merger, consolidation, sale, conveyance,
dissolution, liquidation, winding up or conversion to corporate or other form as
may be reasonably necessary for Warrantholder to make an informed decision
whether to exercise Warrantholder’s rights as evidenced by this Warrant
Certificate.

 
II-13

--------------------------------------------------------------------------------

 


14.        Severability.  If any term or other provision of this Warrant
Certificate is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Warrant Certificate shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either the Company or Warrantholder.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Company and Warrantholder shall negotiate in good faith
to modify this Warrant Certificate so as to effect the original intent of the
Company and the Original Holder in connection with the issuance of the Warrants,
to the greatest extent possible.  Any provision of this Warrant Certificate held
invalid or unenforceable only in part, degree or in certain jurisdictions will
remain in full force and effect to the extent not held invalid or unenforceable.


IN WITNESS WHEREOF, Compliance Systems Corporation has caused this Warrant
Certificate to be executed by its officer thereunto duly authorized.


Dated:  As of May 12, 2011
Compliance Systems Corporation
       
By:
     
Barry M. Brookstein
   
Chief Financial Officer


 
II-14

--------------------------------------------------------------------------------

 

EXERCISE FORM


TO: 
Compliance Systems Corporation



The undersigned hereby irrevocably elects to exercise its warrant exercise
rights evidenced by this Warrant Certificate to the extent of purchasing
_______________ shares of the common stock, par value $0.001 per share, of
Compliance Systems Corporation and hereby makes payment of the aggregate
Purchase Price therefor as follows:


CHOOSE AND COMPLETE ONE:


o
Tendering, contemporaneous with the delivery of this Warrant Certificate, the
amount of $_____________ in the form of (a) cash or (b) bank cashier’s or
certified check payable to the order of “Compliance Systems Corporation”



o
Surrendering _________ Warrants evidenced by this Warrant Certificate in
accordance with paragraph 1(c) of this Warrant Certificate.



INSTRUCTIONS FOR REGISTRATION OF STOCK
(Please type or print in block letters)


Name:
         
Taxpayer Identification Number:
         
Address:
                                 
Signature:
       
(Signature must conform in all respects to the name of the Warrantholder
   
as set forth on the face of this Warrant Certificate.)
     
Date:
   


 
II-15

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
(Please type or print in block letters)


FOR VALUE RECEIVED, ________________________________________________________


hereby sells, assigns and transfers unto:


Name:
     
Taxpayer
     
Identification
     
Number:
             
Address:
                                     



this Warrant Certificate and the Warrants represented by this Warrant
Certificate to the extent of ________________ Warrants and does hereby
irrevocably constitute and appoint ___________________________ Attorney-in-Fact,
to transfer the same on the books of the Company with full power of substitution
in the premises.


Dated:
             
Signature:
         
(Signature must conform in all respects to the name of the
     
Warrantholder as set forth on the face of this Warrant Certificate.)
 


 
II-16

--------------------------------------------------------------------------------

 